J-S72040-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: M.A.O.R., A/K/A M.O., A       :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: V.R.L., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 657 MDA 2018

              Appeal from the Decree Entered March 14, 2018
  In the Court of Common Pleas of Berks County Orphans’ Court at No(s):
                                  85415

 IN RE: A.Y.O.R., A MINOR             :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: V.R.L., MOTHER            :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 658 MDA 2018

              Appeal from the Decree Entered March 14, 2018
  In the Court of Common Pleas of Berks County Orphans’ Court at No(s):
                                  85416

 IN RE: V.O.R., A MINOR               :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: V.R.L., MOTHER            :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 659 MDA 2018

                   Appeal from the Decree March 14, 2018
  In the Court of Common Pleas of Berks County Orphans’ Court at No(s):
                                   85417


BEFORE: BOWES, J., SHOGAN, J., and KUNSELMAN, J.
J-S72040-18



MEMORANDUM BY BOWES, J.:                   FILED: MAY 20, 2019

      V.R.L. (“Mother”) appeals from the orphans’ court decrees entered on

March 14, 2018, that granted the petitions filed by the Berks County Office of

Children and Youth Services (“CYS”) to involuntarily terminate her parental

rights to three minor children: M.A.O.R., born January 2009; A.Y.O.R., born

July 2010; and V.O.R., born June 2013. We affirm.

      The family became involved with CYS during May of 2015 due to

Mother’s inadequate parental supervision, deficient parental skills, and neglect

of the children’s basic needs. The agency was also concerned about Mother’s

mental health, substance abuse, and susceptibility to domestic violence.

Within a month, the juvenile court adjudicated the three children dependent

and placed them together in their current foster home, a pre-adoptive

resource.

      The juvenile court ordered Mother to participate in parenting education,

complete a mental health evaluation and follow recommendations, obtain

stable and appropriate housing, and continue employment.         She was also

required to maintain contact with CYS, complete casework services through

third-party referrals, and follow recommendations. In addition, Mother was

ordered to comply with random urinalysis, complete a drug and alcohol

evaluation, and follow recommendations. Mother’s compliance with the court-

sanctioned reunification plan was inconsistent during the course of the

dependency proceedings.




                                     -2-
J-S72040-18



       On March 30, 2017, CYS filed petitions to involuntarily terminate

Mother’s parental rights to M.A.O.R., A.Y.O.R., and V.O.R. pursuant to 23

Pa.C.S. § 2511(a)(2), (5), (8), and (b).         The orphans’ court conducted a

hearing on February 26, 2018.1 CYS called one witness, Melissa Evans, the

CYS caseworker who maintained the family’s case file.                The witness’s

testimony was guided by a twenty–page case summary that she prepared in

anticipation of the hearing.       CYS marked the summary as Exhibit 79, and

sought to admit it into evidence as part of a packet of eighty-one exhibits.

       Mother leveled hearsay objections to the admissibility of nearly all of the

exhibits, and following argument, the orphans’ court granted CYS’s request to

take judicial notice of all but three exhibits. Specifically, the court took judicial

notice of “all the documents that were submitted and incorporated in [the]

prior [dependency] hearings.” N.T., 2/26/18, at 101. Of the three exhibits

that remained subject to Appellant’s hearsay objections, the orphans’ court

admitted Exhibit 71 and Exhibit 80, two sets of documents that outlined

Mother’s record of attendance at random drug tests and reported the

attendant results, under the medical records exception to the rule against

hearsay.    Id.   Thereafter, approximately two weeks after the hearing, the
____________________________________________


1  The children’s legal interests were represented during the contested
involuntary termination of parental rights proceedings by Melissa Krishock,
Esquire, the guardian ad litem appointed to represent the best interests of the
children during the dependency action. Attorney Krishock confirmed that no
conflict existed in her simultaneous representation of the children’s best
interests and legal interests, having talked to the children and discerned the
children’s preference to be adopted by their foster parents. N.T., 2/26/18, at
98, 116-17.

                                           -3-
J-S72040-18



orphans’ court admitted without explanation Exhibit 79, the twenty–page case

summary that guided Ms. Evans’s in-court testimony. See Orphans’ Court

Order, 3/14/18, Document # 17.

     On March 14, 2018, the orphans’ court terminated Mother’s parental

rights to M.A.O.R., A.Y.O.R., and V.O.R. Mother filed timely notices of appeal

and complied with Pa.R.A.P. 1925(a)(2)(i) by simultaneously filing concise

statements of errors complained of on appeal.

     Mother presents five issues for our review.

     A.     Whether the trial court erred as a matter of law and abused
     its discretion by permitting [CYS] to submit inadmissible hearsay
     evidence, to wit: a voluminous packet of exhibits—including
     various reports from service providers, evaluations, case notes
     from third parties not present at the hearing—all of which were
     submitted for the truth of the matters asserted therein, and not
     covered by any hearsay exceptions under the Pennsylvania
     [R]ules of [E]vidence?

     B.     Whether the lower court erred as a matter of law and abused
     its discretion in its evidentiary rulings at hearing and in the order
     entered March 14, 2018, by admitting Exhibit no. 79 inadmissible
     hearsay evidence, to wit: the summary of court proceedings
     outline which of the caseworker’s rendition of the court
     proceedings and casework session, counseling and of the services
     or events, all of which were submitted for the truth of the matters
     asserted therein and not covered by any hearsay exception under
     the Pennsylvania Rules of Evidence?

     C.   Whether the trial court erred in its evidentiary ruling at trial
     by permitting [CYS] to present hearsay testimony by the [CYS]
     caseworker?

     D.    Whether the trial court erred in determining that [CYS] met
     its burden of proving by clear and convincing evidence that the
     statutory grounds for termination in 23 Pa.C.S.A. § 2511 had been
     met?


                                     -4-
J-S72040-18


      E.    Whether the trial court erred in determining that [CYS] met
      its burden of proving by clear and convincing evidence that
      termination best meets the needs and welfare of the child[ren] as
      required by 23 Pa.C.S.A. § 2511(b)?

Mother’s brief at 4.

      We review these claims mindful of our well-settled standard of review:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      As Mother presents a single argument supporting her first three issues,

we address those claims collectively.       Mother contends that the orphans’

court’s admission of the CYS exhibits over her hearsay objection, particularly

the case summary marked Exhibit 79, was contrary to our Supreme Court’s

recent holding in In re A.J.R.-H., 188 A.3d 1157 (Pa. 2018). In that case,

the Court overruled the orphans’ court’s wholesale admission of 167 exhibits

under the business records exception to the prohibition against hearsay, and

concluded that the court’s evidentiary error could not be excused as harmless.




                                      -5-
J-S72040-18



      Significantly, Mother does not invoke the Supreme Court’s holding in In

re A.J.R.-H., for the specific proposition that en masse admission of exhibits

is reversible error per se, as that was not our Supreme Court’s holding. In

actuality, Mother relies upon our High Court’s discussion to highlight that the

orphans’ court’s admission of the “documents without proper foundation,

specifically . . . the admission of [E]xhibit 79, the [case summary], is

reversible error.” Mother’s brief at 9. (emphasis added). Mother continues,

“it cannot be asserted that the admission of said documents was harmless

error in that the caseworker testified ongoingly [sic] to hearsay based on the

documents offered as exhibits[.]” Id.

      The only aspects of the orphans’ court’s evidentiary determination that

is subject to Mother’s hearsay challenge relate to the court’s admission of

Exhibits 71, 79, and 80 because the court took judicial notice of the

information in the other seventy-eight exhibits without objection. Thus, we

limit our review to whether Mother’s hearsay argument has merit pursuant to

the Supreme Court’s discussion in In re A.J.R.-H.

      In In re A.J.R.-H., the Supreme Court rejected the orphans’ court’s

rote admission of a collection of exhibits under the business records exception,

without proper foundation. The High Court reasoned,

            Without question, the manner in which these exhibits were
      admitted into evidence in the first instance failed to satisfy the
      requirements of the business records exception. CYS did not
      present any witness in support of the exhibits’ admission, let alone
      “the custodian or other qualified witness.” See 42 Pa.C.S.
      § 6108(b); Pa.R.E. 803(6)(D). Instead, all of the exhibits were


                                     -6-
J-S72040-18


      presented to the court for admission, in bulk, by the county
      solicitor prior to calling any witnesses to testify. N.T., 8/12/2016,
      at 16. There was also no testimony of record that someone with
      knowledge created any of the 167 exhibits at or near the time of
      the event or that they were created in the regular practice of the
      various agencies from which the documents came. See 42
      Pa.C.S. § 6108(b); Pa.R.E. 803(6)(A), (C). Additionally, none of
      the documents were certified copies. See Pa.R.E. 803(6)(D),
      902(11).      The only information provided at the time of the
      exhibits’ admission was the county solicitor’s assurance, in
      response to the leading question posed by the orphans’ court, that
      the exhibits were contained in CYS’s files and “were collected in
      the ordinary course of business with regard to this case.” N.T.,
      8/12/2016, at 18-19; see 42 Pa.C.S. § 6108(b); Pa.R.E.
      803(6)(B).

Id. at 1167-68 (footnote omitted). Thus, the High Court held that it was error

for the orphans’ court to admit the exhibits without first establishing the

proper foundation to support the business records exception. As the exhibits

were not prepared by the testifying witnesses, and CYS neglected to lay a

foundation with regard to their preparation, the exhibits were held to be

inadmissible.

      Furthermore, as it relates to whether the evidentiary error was harmless

in light of the concurrent testimony that CYS adduced at the evidentiary

hearing, the High Court stressed, “the standard for finding harmlessness in a

termination case requires us to conclude that the evidentiary error could not

have had any impact upon the orphans’ court’s decision.” In re A.J.R.-H.,

supra at 1175. Notably, it continued, “[t]hat there may have been properly

admitted evidence sufficient to support termination does not render the

orphans’ court’s substantial evidentiary error harmless.” Id.




                                      -7-
J-S72040-18



      Thereafter, the In re A.J.R.-H. Court clarified that, while couched as

harmless error, this Court’s practice of affirming a trial court decision on any

basis supported by the certified record is, in reality, an application of the “right

for any reason” doctrine. Id. at 1176. Importantly, the Court observed that

this doctrine is inappropriate where an unresolved dispute of fact exists. It

explained, “appellate courts should refrain from assuming the role of a fact-

finder in an attempt to sustain the action of the court below.” Id. (quoting

Bearoff v. Bearoff Bros., Inc., 327 A.2d 72, 76 (Pa. 1974)).                Hence,

according to the High Court, the right for any reason doctrine “may not be

used to affirm a decision when the appellate court must weigh evidence and

engage in fact finding or make credibility determinations to reach a legal

conclusion.” In re A.J.R.-H., supra at 1176.

      Instantly, the orphans’ court neglected to identify which exception to

the rule against hearsay it invoked to admit Exhibit 79, Ms. Evans’s case

summary. Notably, that exhibit is comparable to the “termination testimony,”

marked as Exhibit 161, which was a point of contention in In re A.J.R.-H.

Id. at 1162-63. In the same manner that Ms. Evans relied upon Exhibit 79

throughout her testimony, the Supreme Court noted that “[a]t various points

throughout her testimony, [the CYS witness] referred to her written summary

of the case (Exhibit 161) to answer questions posed to her about the family.”

Id. at 1164.




                                       -8-
J-S72040-18


      The In re A.J.R.-H. Court held that the written summary was

inadmissible because, although it was created by the testifying caseworker, it

was an aggregate of information from various unknown sources and prior

caseworkers who did not provide corresponding documentation.           As the

Supreme Court noted, Exhibit 161 “is comprised almost exclusively of

additional hearsay statements (some with multiple levels of hearsay), for

which no exception to the prohibition against hearsay was offered before the

orphans’ court.” Id. at 1170. Indeed, citing In re Involuntary Termination

of Parental Rights (Jones), 297 A.2d 117, 121 (Pa. 1972), the Court

reiterated that “we have long recognized that summaries of this nature are

not admissible at termination proceedings” and observed that, while the

summary may qualify as a business record insofar as it was compiled by the

testifying caseworker, application of the exception was inappropriate because

the summary lacked any foundation regarding the “sources of information and

the time and manner of preparation.” In re A.J.R.-H. supra at 1170 (quoting

Jones, supra at 121).     Hence, the Supreme Court held that the orphans’

court committed an abuse of discretion in admitting the myriad exhibits,

including Exhibit 161, under the business record exception without requiring

CYS to satisfy the foundational prerequisites.

      For the same reasons that the Supreme Court found Exhibit 161

inadmissible in In re A.J.R.-H., we conclude that the orphans’ court erred in

admitting Exhibit 79 in the case at bar. In anticipation of her testimony, Ms.


                                     -9-
J-S72040-18


Evans created an aggregate summation of relevant information that she

compiled from various undocumented sources.           While it is possible that

Exhibit 79 could qualify as a Pa.R.E. 803(6) business records hearsay

exception, CYS neglected to proffer any foundational basis for the admission

of the exhibit, or the numerous separate documents contained therein, and

the orphans’ court failed to identify which exception applied to warrant

admission of the evidence over Mother’s hearsay objection.

      For similar reasons, the urine screens, marked as Exhibits 71 and 80,

are   not   admissible   under   the   medical   records   exception   found   at

Pa.R.E. 803(4) because CYS failed to proffer a foundation for their admission.

The orphans’ court’s declaration that the exhibits fall within that exception is

woefully inadequate as it is beyond peradventure that merely stating that a

document is a medical record is insufficient to permit its admission into

evidence. Commonwealth v. Fink, 791 A.2d 1235, 1246 (Pa.Super. 2002).

The Fink Court expounded on this reality as follows,

          The medical treatment exception provides that testimony
      repeating out-of-court statements made for the purposes of
      receiving medical treatment are admissible as substantive
      evidence. . . . [A] statement comes within this exception when
      two requirements are met: (1) the declarant must make the
      statement for the purpose of receiving medical treatment, e.g.,
      statements relating to the cause of the injury, including testimony
      repeating statements made to nurses for the purposes of medical
      treatment and diagnosis; and (2) the statement must be
      necessary and proper for diagnosis and treatment, e.g.,
      statements to medical personnel as to how the person sustained
      the injuries, but not the identity of the perpetrator.




                                       - 10 -
J-S72040-18


Id. at 1246 (citing Commonwealth v. Smith, 681 A.2d 1288, 1291 (Pa.

1996)).

       Instantly, CYS neglected to demonstrate that the two exhibits, which

track Mother’s attendance record and the results of the random urine screens,

were made for the purposes of receiving medical treatment or that they were

necessary for medical diagnosis and treatment.          As these foundational

prerequisites are absent herein, the orphans’ court erred in admitting the

exhibits under the medical records exception outlined in Pa.R.E. 803(4).

       Next, having explained that the orphans’ court erred in admitting all

three exhibits over Mother’s hearsay objections, a developed analysis of the

error is warranted pursuant to In re A.J.R.-H. Preliminarily, we observe that,

since Ms. Evans’s in-court testimony was founded on the same out-of-court

statements she compiled in Exhibit 79, her admittedly duplicative testimony

is insufficient to cure the orphans’ court’s error in admitting the inadmissible

hearsay.2 See In re A.J.R.-H., at 1172-73; citing Jones, supra (caseworker

could not testify to substance of inadmissible documentary evidence); and In

re Sanders Children, 312 A.2d 414, 416 (Pa. 1973) (“The witness’[s] first-

hand knowledge of some of the facts contained in the report cannot justify the




____________________________________________


2 The certified record is replete with examples of Ms. Evans’s reference to the
exhibit prior to answering questions posed during both direct examination and
cross examination. See e.g., N.T., 2/26/18, at 46, 61, 96.


                                          - 11 -
J-S72040-18


admission of otherwise incompetent hearsay testimony drawn from the same

report.”).

       The In re A.J.R.-H. Court confronted this precise scenario and, relying

upon the foregoing precedent, it reasoned,

              As in Jones and In re Sanders Children, [the case
       worker] in the case at bar admitted that the majority of her
       testimony was not based on her firsthand knowledge about the
       family, and instead that she relied on reports from prior CYS
       caseworkers and third-party service providers. It could not have
       been otherwise, as [the case worker] only assumed responsibility
       for the case in February 2016, around the time that CYS filed the
       petitions to terminate Mother’s parental rights to the Children.
       Throughout her testimony, [the caseworker] regularly had to refer
       to the exhibits (in particular, Exhibit 161) to provide answers to
       questions posed to her regarding the history of CYS’s involvement
       with the family and the parties’ compliance with the court ordered
       services. No other witness provided any testimony in support of
       the above-findings made by the orphans’ court in support of
       termination.

In re A.J.R.-H., at 1173 (internal citation to record omitted).

       Since Ms. Evans’s in-court testimony was drawn from Exhibit 79, we

cannot simply rely upon that testimony to remedy the orphans’ court’s error

in failing to sustain Mother’s hearsay objection to that exhibit.3   However,

unlike the Supreme Court’s ultimate disposition in In re A.J.R.-H., our review

of the seventy-eight exhibits of which the orphans’ court took judicial notice



____________________________________________


3 As Ms. Evans was the adoption caseworker, she had ample first-hand
knowledge of the children’s interactions with Mother and their foster parents,
respectively. Hence, Ms. Evan’s testimony concerning the children’s needs
and welfare pursuant to 23 Pa.C.S. § 2511(b) is not tainted by her references
to Exhibit 79.

                                          - 12 -
J-S72040-18


confirms that the certified record supports the orphans’ court’s decision to

terminate Mother’s parental rights notwithstanding its admission of Exhibit 79.

      Importantly, the state of the certified record, which is flush with

judicially-noticed facts, is a significant departure from the circumstance that

the High Court confronted in In re A.J.R.-H. Indeed, the packet of judicially-

noticed exhibits includes six sets of permanency review hearings and their

accompanying findings of fact that provide the narrative of Mother’s progress

between the first permanency review hearing during November 2015 and the

permanency review hearing that preceded the orphans’ court proceeding on

February 2018. See CYS Exhibits 19-21, 22-24, 28-30, 34-36, and 46-51. In

sum, that evidence reveals Mother’s noteworthy progress during the first

several months of the dependency proceedings. During this period, Mother

demonstrated substantial compliance with the reunification plan and moderate

to substantial progress toward alleviating the circumstances that led to the

children’s placement.   Mother’s attendance at the drug screens remained

inconsistent, however, and she was discharged from a mental health program

due   to   non-attendance.     Nevertheless,   Mother   maintained    full-time

employment and independently obtained appropriate housing.

      However, these gains were ephemeral.         After CYS granted Mother

unsupervised overnight visitation with the three children, a precursor to

reunification, Mother initiated a campaign of self-sabotage that culminated in

CYS filing the petitions to terminate her parental rights. Between February


                                    - 13 -
J-S72040-18


2017 and January 2018, Mother made little progress toward reunification. She

began by disappearing for two months without contacting CYS or the children.

When Mother reappeared, she did little more than maintain employment and

attend supervised visitations, which CYS reduced in frequency and duration.

Mother’s housing was sporadic, and she was uncooperative with CYS, her

service providers, and mental health counselors. Mother was twice discharged

from outpatient therapy for non-attendance, and after the program

readmitted her, it deemed her highly apathetic and lacking a genuine

commitment to treatment. Similarly, Mother attended random drug screens

infrequently, submitted diluted urine samples, and tested positive for K2 (a

synthetic cannabinoid) on several occasions.4

       In addition, Mother’s unhealthy behavior remained a prevailing concern,

as is highlighted by her irresponsible conduct and unwillingness to address her

issues with domestic violence. For example, due to Mother’s noncompliance

with the terms of her participation in the accelerated rehabilitative disposition

(“ARD”) program in relation to a 2015 offense, the criminal court revoked ARD

and issued a bench warrant for her arrest during April 2017. Likewise, Mother

continued to minimize the significance of her extensive history with domestic

violence, and she justified her victimization.     In this vein, Mother filed a

petition for protection from abuse (“PFA”) against her quarrelsome paramour,


____________________________________________


4Nearly all of the evidence contained in the drug screen exhibits, Nos. 71 and
80, could be gleaned from the judicially-noticed orders.

                                          - 14 -
J-S72040-18


but she elected to withdraw the petition before the entry of a final PFA order.

As of December 2017, Mother maintains a relationship with her alleged

abuser.

      Having reviewed all of the judicially-noticed facts, it is obvious that no

unresolved dispute of fact exists which would require this Court to engage in

fact finding, weigh evidence, or make credibility determinations. Hence, the

underlying evidentiary errors “could not have had any impact upon the

orphan’s court’s decision,” In re A.J.R.-H., supra at 1175. Accordingly, the

orphans’ court’s evidentiary errors were harmless.

      Next, we address Mother’s remaining argument that the orphans’ court

erred in finding that CYS demonstrated by clear and convincing evidence the

statutory grounds to terminate her parental rights to M.A.O.R., A.Y.O.R., and

V.O.R. From what we can glean from Mother’s scant argument, she contends

that, after omitting the improperly admitted evidence from consideration, the

remaining evidence was insufficient to support the termination of her parental

rights. Mother’s assertion fails.

      Termination of parental rights is governed by § 2511 of the Adoption

Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests

                                    - 15 -
J-S72040-18


     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).

     Instantly, the orphans’ court terminated Mother’s parental rights

pursuant to § 2511(a)(1), (2), (5) (8), and (b), which provide as follows:

     § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

            (1) The parent by conduct continuing for a period of at least
        six months immediately preceding the filing of the petition
        either has evidenced a settled purpose of relinquishing parental
        claim to a child or has refused or failed to perform parental
        duties.

           (2) The repeated and continued incapacity, abuse, neglect
        or refusal of the parent has caused the child to be without
        essential parental care, control or subsistence necessary for his
        physical or mental well-being and the conditions and causes of
        the incapacity, abuse, neglect or refusal cannot or will not be
        remedied by the parent.

           ....

            (5) The child has been removed from the care of the parent
        by the court or under a voluntary agreement with an agency for
        a period of at least six months, the conditions which led to the
        removal or placement of the child continue to exist, the parent
        cannot or will not remedy those conditions within a reasonable
        period of time, the services or assistance reasonably available
        to the parent are not likely to remedy the conditions which led
        to the removal or placement of the child within a reasonable
        period of time and termination of the parental rights would best
        serve the needs and welfare of the child.

           ....

                                    - 16 -
J-S72040-18



            (8) The child has been removed from the care of the parent
        by the court or under a voluntary agreement with an agency,
        12 months or more have elapsed from the date of removal or
        placement, the conditions which led to the removal or
        placement of the child continue to exist and termination of
        parental rights would best serve the needs and welfare of the
        child.

            ....

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).

      First, it is a well ensconced legal principle that appellate courts do not

review sufficiency claims on a diminished record. See e.g., D’Alessandro v.

Pennsylvania State Police, 937 A.2d 404, 410 (Pa. 2007) (plurality)

(quoting Commonwealth v. Lovette, 450 A.2d 975, 977 (Pa. 1982)) (“A

sufficiency claim will not be reviewed on a diminished record, ‘but rather on

the evidence actually presented to the finder of fact rendering the questioned

verdict.’”); Commonwealth v. Weaver, 76 A.3d 562, 569 (Pa.Super. 2013)

(law is clear that we are required to consider all evidence that was actually

received without consideration as to admissibility of evidence or whether




                                    - 17 -
J-S72040-18


court’s evidentiary rulings were correct). Thus, Mother’s predicate contention

that we must disregard the improperly admitted evidence is baseless.

     Moreover, as outlined supra, and for the reasons cogently articulated in

the orphan’s court opinion, CYS adduced ample evidence to sustain its burden

of proof. Thus, after a thorough review of the certified record, the parties’

briefs and the pertinent law, we affirm the March 14, 2018 decrees on the

basis of the well-reasoned trial court opinion entered on May 14, 2018, by the

distinguished Judge Benjamin Nevius.

     Decrees affirmed.

     Judge Shogan joins the memorandum.

     Judge Kunselman files a concurring statement.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:5/20/2019




                                    - 18 -
                                                                                              Circulated
                                                                 Received 6/18/2018 12:49:59 PM  Superior04/09/2019 10:10
                                                                                                          Court Middle     AM
                                                                                                                       District


                                                                     Filed 6/18/2018 12:49:00 PM Superior Court Middle District
                                                                                                               657 MDA 2018


INRE:                                                    OF BERKS COUNTY, PENNSYLVANIA
                                                         ORPHANS' COURT DIVISION

         M.A.0.-R.                                       No. 85415
         A.Y.0.-R.                                       No. 85416
         V.0.-R.                                         No. 85417

Jennifer L. Grimes, Attorney for BCCYS, Petj    ner/Appellee
                                             ti '
Melissa Krishock, Guardian Ad Litem
Kathleen Dautrich, Attorney for N.R., Mother

Q;plNION, J, Benjamin Nevius, J.                                                  Dated: May 11, 2018

         This matter arises from separate petitions (the "Petitions") filed by Berks County

Children and Youth Services ("BCCYS'') to terminate the parental rights of V.R.-L. ("Mother"),

M.0.-M. ("Father"), and/or anyone else claiming paternity of three minor children, M.A.0.-R.

(born 2009), A.Y.0.-R. (born 2010), and V.0.-R. (born 2013) (collectively, the "Children"),

pursuant to Section 2511 of the Adoption Act, 23 Pa. C.S.A. §§ 2101, et seq. (the "Act").

         On March 31, 2017, BCCYS filed a Petitions for Involuntarily Termination of Parental

Rights relative to Mother, Father, and/or anyone else claiming paternity of the Children (the

"Petitions") pursuant to Section 2511 of the Act. On February 26, 2018, the Court presided over

a hearing on BCCYS's Petitions. Mother was present in the courtroom with her court-appointed

attorney. Father did not attend and, in fact, has not participated in any proceedings in

dependency or before the Orphans' Court relative to the Children.

         On February 26, 2018, the Court entered separate Orders terminating the parental rights

of Father and/or anyone else claiming paternity of the Children. On March 14, 2018, and much

careful consideration, the Court entered a separate Final Decree terminating the parental rights of
                                                                                                                1
Mother, finding that BCCYS had established its burden by clear and convincing evidence. On


I Father has not
                 appealed the Court's Final Decree terminating his parental rights. Accordingly, this Opinion
addresses Mother's appeal and the termination of her parental rights, only.
 April 13, 2018, Mother filed a Notice of Appeal (the "Notice") and a Statement of Matters

 Complained of on Appeal (the "Statement"), raising five issues for consideration on appeal:

                (1)      The trial court erred as a matter of law and abused its
                         discretion by permitting the Appellee BCCYS to submit
                         inadmissible hearsay evidence, to wit: a voluminous packet
                         of exhibits-including various reports from service
                         providers, evaluations, case notes from third parties not
                         present at the hearing-all which were submitted for the
                         truth of the matters asserted therein, and not covered by any
                         hearsay exception under the Pennsylvania Rules of
                         Evidence.

                (2)      The lower court erred as a matter of law and abused its
                         discretion in its evidentiary rulings at hearing and in the
                         Order entered March 14, 2018, by admitting Exhibit No 79,
                         inadmissible hearsay, to wit: the summary of court
                         proceedings outline which of the caseworker's rendition of
                         the court proceedings and casework session, counseling and
                         of the services or events, all of which were submitted for
                         the truth of the matters asserted therein and not covered by
                         any hearsay exception und the Pennsylvania Rules of
                         Evidence.

                (3)      The trial court erred in its evidentiary ruling at trial by
                         permitting BCCYS to present hearsay testimony by the
                         BCCYS caseworker.

                (4)      The Trial court erred in determining that the Berks County
                         Office of Children and Youth Services (BCCYS) met its
                         burden of proving by clear and convincing evidence that
                         the statutory grounds for termination in 23 Pa.C.S.A §2511
                         has been met.

                (5)      The trial court erred in determining that BCCYS met its
                         burden of proving by clear and convincing evidence that
                         termination best meets the needs and welfare of the child as
                         required by 23 Pa C.S.A §251 l(b).

[See Statement, p. I].

       In sum, Mother argues that the Court made a number of mistaken evidentiary rulings

pertaining to hearsay, and that the Court erred in finding that (a) parental rights should be


                                                  2
    terminated, and (b) that termination best meets the needs and welfare of the Children. [Id., pp. 1-

    2). Mother failed to request a transcript of the proceedings. This Opinion follows.2

                                                       WAIVER

            As an initial matter, it is well settled that an appellate court may only consider facts

    which have been duly certified in the record on appeal. See Murphy v. Murphy, 599 A.2d 647,

    652 (Pa. Super. Ct. l 99 l ). Furthermore, the appellant is responsible for providing the Superior

    Court with the complete record for review. See Com. v. Feflie, 581 A.2d 636, 640 (Pa. Super.

    Ct. l 993). «where a claim is dependent upon materials not provided in the certified record, the

    claim is considered waived." Com. v. Proetto, 771 A.2d 823, 834 (Pa .. Super. Ct. 2001).))

           Here, a review of the issues raised by the Mother is dependent upon a transcript of the

    proceedings that documents both proper preservation of issues and the bases for the Court's

    decision to terminate parental rights. Mother's failure to have the hearing transcribed for official

 use should result in a waiver of all issues on appeal.

                                         BASES FOR TERMINATION

           Substantively, the Court terminated Mother's parental rights based upon her failure to

comply with Court-ordered services, treatment, and testing. BCCYS established by clear and

convincing evidence that, despite numerous chances> Mother failed to recognize or remedy

unsafe conditions presenting a danger to herself and to her Children.


2
    "The standard of review in termination of parental rights cases requires appellate courts to accept the findings of
  fact and credibility determinations of the trial court if they are supported by the record. If the factual findings are
 supported, appellate courts review to determine if the trial court made an error of law or abused .its discretion. A
 decision may be reversed for an abuse of discretion only upon demonstration of manifest unreasonableness,
 partiality, prejudice, bias, or ill-will. The trial court's decision, however, should not be reversed merely because the
 record would support a different result. We have previously emphasized our deference to trial courts that often have
 first-hand observations of the parties spanning multiple hearings." In re Adoption ofA.C., 162 A.3d 1123, 1128
 (2017) (citing In re T.S.M, 71 A.3d 251, 267 (Pa. 2013)); see also In re Adoption o/S.P., 47 A.3d 817, 826-27 (Pa.
 2012) ("[E]ven where the facts could support an opposite result, as is often the case in ... termination cases, an
 appellate court must resist the urge to second guess the trial court and impose.Its own credibility determinations and
judgment").

                                                           3
        On May 26, 2015, the Hon. Maryann Ullman of the Court of the Berks County Court of

 Common Pleas entered an Order adjudicating the Children dependent, requiring that Mother

 comply with certain services, treatment, and testing. The Court expanded that list of obligations

 through subsequent Orders entered in connection with the dependency proceedings as a result of

 Mother's continued failure to make suitable progress. Among other things, the Court ordered

 Mother to:

                (a)    Undergo a mental health evaluation and comply with any
                       treatment recommendations;
                (b)    Establish and maintain suitable and appropriate housing and
                       mcome;
               (c)     Notify BCCYS of changes in income or residence;
               (d)     Participate in casework sessions through BCCYS and
                       comply with any recommendations;
               (e)     Undergo a drug and alcohol evaluation and comply with any
                       treatment recommendations; and
               (f)     Undergo random urinalysis.

        Since May 2015, Mother has failed to satisfactorily participate in these Court-ordered

services, among others. For example, Mother inconsistently attended monthly casework

meetings with BCCYS and failed to comply with recommendations. BCCYS caseworker, Sara

Evans ("Ms. Evans"), indicated that Mother initially appeared motivated to participate in

programs and casework sessions, but that Mother failed to follow through. Ms. Evans testified

that Mother would pretend as though she was hearing about Court-ordered services for the first

time each time that she met with BCCYS.

       Recently, third-party service provider, Justice Works Youth Care ("Justice Works"),

reported to BCCYS that Mother failed to appear for four sessions in December 2017, at which

time BCCYS had arranged for weekly meetings. Further, Mother promised to provide

information to BCCYS regarding her mental health treatment and providers, but failed to do so.

Ultimately, Justice Works discharged Mother for non-compliance and minimal progress.

                                                4
         With regard to stable housing, Mother moved nine times over the course of three years,

 mostly residing with family and friends. She frequently failed to advise BCCYS of her changes

 in residence. In fact, BCCYS was unaware where Mother was residing immediately prior to the

 hearing on the Petitions. As recently as July 2017 (months after BCCYS filed the Petitions to

 terminate her parental rights), Mother averred to a service provider in an application for housing

 assistance that she was homeless, living out of a car, and without food. Further, Ms. Evans

 reported that Mother changed her telephone numbers numerous times without informing

 BCCYS, making it nigh impossible for BCCYS to contact and remind Mother about

 appointments and other obligations.

        Although Mother, for the most part, consistently participated in visitation with the

Children, she engaged in conduct for a period of time that Ms. Evans described as "self-

sabotage." Specifically, in January 2017, BCCYS was working toward overnight visitation with

Mother, with the goal of reunification. Mother, however, disappeared and ceased attending

visitation completely. One month later, in February 2017, Mother contacted BCCYS and

advised that she was "hiding out" to avoid contact with an ex-paramour who had assaulted

Mother. Mother revealed that she was in an abusive relationship during this period and did not

want the Children to see her. Ms. Evans also reported that Mother admitted to frequent

substance abuse - K2 - during this period.

       With regard to substance abuse, Mother failed to acknowledge, much less properly

address, these issues or comply with Court-ordered treatment and testing. Ms. Evans indicated

that, since 2015, Mother engaged and disengaged in drug and alcohol treatment/counseling

numerous times. Throughout her treatment, counselors reported that Mother appeared

"ambivalent>' and unmotivated to participate in treatment. Mother appeared to be "in denial" and


                                                5
 "minimized" her issues. As a result, Mother's counselors discharged her for non-compliance

 multiple times. In January of this year- 10 months after BCCYS filed its Petitions to terminate

 Mother's parental rights - she sought to reengage in drug and alcohol counseling.

         With regard to testing, Mother missed 66 of her 118 scheduled screenings, had a number

 of diluted screenings, and tested positive seven times for K2. The most recent positive test came

 in July 2017, more than three months after BCCYS filed the Petitions. As Ms. Evans observed

during the hearing on the Petitions, this was the same period during which Mother produced a

number of diluted urine samples. To this date, concerns remain about Mother's sobriety, as she

provided four diluted samples and failed to attend four screenings immediately prior to the

termination hearing from December 19, 2017 through February 20, 2018.

        Additionally, Mother had been required to participate in mental health and domestic

violence evaluations, as well as participate in any counseling recommended as a result of those

evaluations. Although Mother purported to participate in some individual mental health therapy,

Ms. Evans and others were unable to confirm what services Mother participated in because

Mother did not provide the necessary information to BCCYS.

        With regard to domestic violence concerns, as indicated above, in early 2017, Mother

advised BCCYS that she was "hiding out'tto escape an abusive relationship. The alleged abuser

resided with Mother at the time. BCCYS identified this concern, among others, during the

dependency proceedings, and the Court required Mother to participate in domestic violence

counseling. Although Mother attended her domestic violence evaluation and began treatment,

she shortly thereafter started failing to appear for sessions. 'As a result, in January '2018,

Mother's domestic violence counselor discharged her from treatment. In conversations with Ms.




                                                   6
Evans about the situation, Mother minimized the risk and failed to recognize the dangers of an

abuser living in the home with her Children.

        While all of this was going on with Mother, the Children had been bonding and attaching

with their foster parents, most notably looking at them as being their parents. Although Mother

has a bond with the Children, and although she clearly loves them very much, all evidence points

toward the best interests of the Children being served by remaining with their resource family.

Ms. Evans testified the Children are doing well in their placement and that they have bonded

with their foster parents. Further, Ms. Evans testified that the Children expressed their desire to

remain in the care of their foster parents. Ms. Evans observed the Children interacting with the

foster parents, and her observations were consistent with the desires expressed to her by the

Children. Ms. Evans observed the Children telling the foster mother that they loved her, and she

noted that the Children are clearly bonded with the foster parents - they look to their foster

parents for love, safety, and support.

       Section 2511 of the Act provides, among other things, that parental rights in regard to a

child may be terminated if/when:

               (I)     The parent by conduct continuing for a period of at least six
                       months immediately preceding the filing of the petition
                       either bas evidenced a settled purpose of relinquishing
                       parental claim to a child or has refused or failed to perform
                       parental duties;

               (2)     The repeated and continued incapacity, abuse, neglect or
                       refusal of the parent has caused the Children to be without
                       essential parental care, control or subsistence necessary for
                       his physical or mental well-being and the conditions and
                       causes of the incapacity, abuse, neglect or refusal cannot or ·
                       will not be remedied by the parent;

               (5)    The Children has been removed from the care of the parent
                      by the court or under a voluntary agreement with an agency
                      for a period of at least six months, the conditions which led

                                                 7
                              to the removal or placement of the Children continue to
                             exist, the parent cannot or will not remedy those conditions
                             within a reasonable period of time, the services or
                             assistance reasonably available to the parent are not likely
                             to remedy the conditions which led to the removal or
                             placement of the Children within a reasonable period of
                             time and termination of the parental rights would best serve
                             the needs and welfare of the Children; and

                    (8)      The Children has been removed from the care of the parent
                             by the court or under a voluntary agreement with an
                             agency, twelve months or more have elapsed from the date
                             of removal or placement, the conditions which led to the
                             removal or placement of the Children continue to exist and
                             termination of parental rights would best serve the needs
                             and welfare of the Children."

    �ee 23 Pa. C.S.A. § 211 l(a)(l), (2), (5), and (8).

            Section 2511 further provides that, "[w]ith respect to any petition filed pursuant to (a)(l),

    (6), or (8), the court shall not consider any efforts by the parent to remedy the conditions

    described therein which are first initiated subsequent to the giving of notice of the filing of the

    petition." 23 Pa. C.S.A. § 251 l(b). · "Parental rights may not be preserved by waiting for some

    more suitable financial circumstance or convenient time for the performance of parental duties

and responsibilities." In re: D.J.S., 737 A.2d 283, 287 (Pa. Super. Ct. 1999). The long-standing

law of the Commonwealth is that the inability of a parent to perform parental duties makes him

or her just as parentally unfit as a parent who refuses to perform these duties. In re: B.L. W., 843

A.2d 380, 388 (Pa. Super. Ct. 2004).

           Regardless of inability or refusal, once a parent demonstrates a failure to fulfill his or her

parental duties,' the child's right to fulfillment of his or her potential in a permanent, healthy,


3
  There is no simple or easy definition of parental duties. Parental duty is best understood in relation to the needs of
a child. A child needs love, protection, guidance, and support. These needs, physical and emotional, cannot be met
by a merely passive interest in the development of the child. Thus, this court has held that the parental obligation is a
positive duty which requires affirmative performance. In re Adoption ofA. C., 162 A.3d at 1129.


                                                           8
safe environment with proper parenting supersedes the parent's basic constitutional right to

custody and rearing of the child. Id. In terminating the rights of a parent, the court must give

"primary consideration to the developmental, physical, and emotional needs and welfare of the

[c [hildren." 23 Pa. C.S.A. §2511 (b ).

        The Court can appreciate that Mother cares for the Children. That said, given numerous

opportunities, Mother has shown a propensity for beginning services but failing to follow

through. Mother began but failed to complete domestic violence counseling. Mother began but

foiled to complete drug and alcohol treatment. Mother began but failed to complete individual

mental health counseling. Mother began, but failed to participate in casework services.

        Based upon Ms. Evans's testimony, the Children are bonded with the foster parents.

Terminating Mother's parental rights will not detrimentally affect the Children. In fact, the

foster parents are resources who can continue to meet the Children's developmental, physical,

and emotional needs. It is, therefore, in the Children's best interest to continue in the care of

their foster parents.

        Mother was unable or unwilling to comply with Court-ordered services, and to make the

changes necessary to provide for a safe, healthy, and permanent living environment for the

Children. After much reflection on the matter, and after careful consideration, the Court

terminated Mother's parental rights to offer the Children the permanency they need. The

Children deserve stability, permanency, and an opportunity to grow up in an environment free of

the disruption and turmoil surrounding the dependency process.

       Here, Mother's "right to the custody and rearing of [C]hildren is converted, upon the

failure to fulfill her parental duties.jo the [C)hildren's right to have proper parenting and

fulfillment of his or her potential in a permanent, healthy safe environment, H In re: B.L. w:, 843


                                                  9
    A.2d at 388. As the Superior Court has observed, "it is time to give [the Children] a chance to

    have [their] fundamental needs met without the constant insecurity that comes with knowing that

    someday, perhaps in the unreasonably distant future, [they] might again be wrenched away from

    [their] committed and capable caregivers." Id. (quoting In re N.C., 763 A.2d 913, 919 (Pa.

    Super. Ct. 2000)).

            For the foregoing reasons, the Court found that BCCYS carried its burden of establishing

    by clear and convincing evidence that Mother's parental rights should be terminated, and that, in

    fact, it is in the best interest of the Children that this occur. As such, the Court entered its Decree

    terminating the parental rights of Mother to the Children.4



                                                                   BY THE COURT:




Distribution:

           Clerk of the Orphans' Court
           BCCYS Solicitor
           Guardian Ad Litem
           Attorney for Mother
           Attorney for Father




4
  With regard to Mother's objections based upon evidentiary rulings, which are not preserved on appeal, "[a] trial
court has broad discretion to determine whether evidence is admissible and a trial court's ruling on an evldentiary
issue will be reversed only if the court abused its discretion." Com. v. Cook, 676 A.2d 639, 647 (Pa. 1996).
Accordingly, a ruling admitting evidence "will not be disturbed on appeal unless that ruling reflects manifest
unreasonableness, or partiality, prejudice, bias, or ill-will, or such lack of support to be clearly erroneous." Co111. v.
Minich, 4 A.3d I 063, 1068 (Pa. Super. Ct. 20 I 0) (citations omitted); see a{so Com. v. Huggins, 68 A.3d 962, 966
(Pa. Super. Ct.2013). Here, the Court entertained, carefully considered, and ruled on evidentlary objections. All
documents admitted are documents of BCCYS kept in the ordinary course of the dependency and orphans' court
proceedings, and/or prepared by its caseworkers.


                                                             10